Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2020

                                    No. 04-20-00359-CV

                                     Brandon HJELLA,
                                         Appellant

                                              v.

                            RED MCCOMBS MOTORS, LTD,
                                    Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI15792
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

        The Appellants' Emergency Third Motion for Extension of Time to File Appellant's Brief
is hereby GRANTED. The Appellant's Brief is due January 4, 2021.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court